Citation Nr: 0432079	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  02-19 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of ruptured 
medial meniscus of the left knee with arthritis, currently 
rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied an increased rating for residuals of 
ruptured medial meniscus of the left knee with arthritis 
currently rated as 20 percent disabling, effective July 9, 
1980.  On September 16, 2004, the veteran testified at a 
Board hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The competent medical evidence of record shows no more 
than moderate recurrent lateral instability of the left knee.

2.  The competent medical evidence of record also shows, 
osteoarthrosis, moderate to severe; a range of motion of 0 
degrees to 120 degrees of flexion, with pain at 110 degrees 
of flexion.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
recurrent lateral instability of the knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for a separate 10 percent rating, but no 
higher, for limitation of flexion due to arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2004).

3.  The criteria for a separate compensable rating for 
limitation of extension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  




I.  Duty to Notify

The RO provided the veteran with a copy of the appealed 
November 2001 rating decision, a September 2002 statement of 
the case (SOC), and April 2003 and January 2004 supplemental 
statements of the case (SSOC's) that discussed the pertinent 
evidence, and the laws and regulations related to a claim for 
an increased rating for residuals of a ruptured medial 
meniscus of the left knee with arthritis.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claim.  

The September 2002 SOC also notified the veteran of the 
respective duties of each party under the VCAA.  
Specifically, VA notified the veteran that it would obtain 
records in the custody of a federal department or agency, and 
that it was the veteran's duty to cooperate by authorizing 
the release of such information, and alerting VA of other 
relevant evidence so that VA could obtain those records as 
well.  Additionally, in a November 2003 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim, and offered to assist him in obtaining any 
relevant evidence.  The September 2002 SOC and the November 
2003 VA letter gave notice of what evidence the veteran 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in November 
2003 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a November 2001 rating decision, the RO denied 
the increased rating claim for residuals of ruptured medial 
meniscus of the left knee with arthritis.  In September 2002 
and November 2003, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the veteran in September 2002 and November 
2003 was not given prior to the first AOJ adjudication of the 
claim, the AOJ provided notice prior to the September 16, 
2004 Board hearing and transfer of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, VA's duty to notify the veteran has been 
satisfied.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA outpatient treatment reports dated from July 2000 
to September 2001, and private medical records dated from 
April 2003 to February 2004.  The Board finds that there are 
no additional medical treatment records necessary to proceed 
to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the VA provided a VA medical examination in September 
2001, and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

The veteran filed an increased rating claim for residuals of 
medial meniscus of the left knee with arthritis, currently 
rated as 20 percent disabling.  

In support of his claim, the veteran contends that his left 
knee condition has worsened in recent years.  Specifically, 
he states that he suffers daily pain at about a 6 out of 10, 
and occasionally an 8 out of 10.  He also reports that he has 
difficulty stepping down and getting back up from his knee, 
and that he cannot stoop or bend.  He states that his walking 
is restricted and that his knee gives out on him when going 
up steps or trying to stand up from a bending position, and 
that he has fallen once or twice because of that.  He also 
notes that his knee locks if kept in one position for any 
length of time.  He states that he experiences popping and 
grinding in his left knee, with swelling, and wears a 
prosthetic elastic knee brace.  Because of the pain, the 
veteran states that he can no longer mow the lawn or shovel 
the driveway.  He further states that in 1988, he was let go 
from his job and has since found it hard to maintain 
employment due to his knee condition.  In sum, he asserts 
that his left knee impairment has worsened over the years, 
entitling him to an increased rating beyond 20 percent.  (See 
VA Form 9 dated in November 2002; and September 16, 2004 
hearing transcript).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.   

The average normal range of motion is 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  DC 5260 assigns a 30 percent 
rating for flexion limited to 15 degrees; a 20 percent rating 
for flexion limited to 30 degrees; a 10 percent rating for 
flexion limited to 45 degrees; and a noncompensable rating 
for flexion limited to 60 degrees.

DC 5261 addresses limitation of extension of the leg, and 
assigns a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees, and a noncompensable rating for extension limited to 
5 degrees.

Separate ratings may be assigned under DC 5260 (limitation of 
extension of the leg) and DC 5261 (limitation of flexion of 
the leg).  VAOPGCPREC 9-2004 (2004).

DC 5257 addresses other impairment of the knee, specifically, 
recurrent subluxation or lateral instability.  The ratings 
are based on whether the impairment is severe (30 percent 
disabling), moderate (20 percent disabling), or slight (10 
percent disabling).  The words "severe," "moderate," and 
"slight" are not defined in the VA Schedule for Rating 
Disabilities.  Rather it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.   

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under DC 5257 and 5003.  
VAOPGCPREC 23-97 (1997).  

DC 5263 assigns a 10 percent rating for genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling under DC 5258.

Removal of semilunar cartilage, symptomatic is rated as 10 
percent disabling under DC 5259.

DC 5262 addresses impairment of tibia and fibula.  Nonunion 
of, with loose motion, requiring brace is rated as 40 percent 
disabling.  Malunion of with marked knee or ankle disability 
is rated as 30 percent disabling; with moderate knee or ankle 
disability is 20 percent disabling; with slight knee or ankle 
disability is 10 percent disabling.
 
In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, a lower rating will be 
assigned.  38 C.F.R. § 4.7.

The RO rated the left knee as 20 percent disabling under DC 
5257 for other impairment of the knee, effective July 9, 
1980.  As this rating has been in effect for more than 20 
years, it is protected.  38 C.F.R. § 3.951.  In an April 2003 
rating decision, granting secondary service connection for an 
adjustment disorder with depressed mood, the RO changed the 
diagnostic code for the left knee disability from DC 5257 to 
DC 5010 (arthritis due to trauma)-5260 (limitation of flexion 
of the leg).  The RO cannot change the diagnostic code for a 
disability rating without showing any sound basis for the 
change.  Thus, the 20 percent rating under DC 5257 continues.  
The veteran is not prejudiced as his rating remains at the 20 
percent level.  Moreover, the Board will review the medical 
evidence of record to determine whether a higher rating can 
be granted under DC 5257, or whether the knee can be rated 
separately under any other potentially applicable diagnostic 
codes.  

A July 2000 VA outpatient treatment report shows diagnosis of 
left knee pain status post meniscal tear.

An August 2000 VA outpatient report shows complaints of 
increased pain over the medial aspect of the knee, limping, 
pain when rising from a chair, and a request for an assisted 
device to help rise from a seated chair.  The diagnosis was 
slight effusion; some tenderness over medial aspect and over 
posterior; left knee meniscal tear; possible left collateral 
tear; and pain due to secondary degenerative joint disease of 
the left knee.  A cane was ordered as requested.

An August 2000 VA radiology report shows preserved bone 
mineral density, and moderate joint space narrowing involving 
the medial femorotibial compartment; no proliferative changes 
but a mild degree of subchondral sclerosis; and no joint 
effusion demonstrated. 

Upon VA examination in October 2000, the examiner noted that 
there was no swelling, increased heat or erythema; full range 
of motion; and no varus/valgus instability.  A VA x-ray 
examination report shows degenerative joint disease of the 
knee, and the recommendation to return to the clinic in 6 
months.  

On a VA outpatient treatment report in April 2001, the 
veteran notes pain in the left knee in the morning, with 
weather changes, and after being seated for long periods of 
time.  He also notes that he walks one to two miles per day 
on the treadmill, and that he does not want surgery.  The 
examiner found mild medial joint line tenderness, and noted 
the August 2000 x-rays showing degenerative joint disease of 
the left knee.  

A September 2001 VA orthopedic compensation and pension 
examination report shows complaints of occasional swelling 
and clicking, and the inability to kneel on his knee.  The 
veteran reports that he can only walk two to three blocks 
before pain stops him, and that he also has difficulty and 
pain with stairs.  The veteran notes he is unable to engage 
in recreational activities like football, and that he has had 
to change his job as a salesman due to inability to walk for 
prolonged periods.  He reports that the pain sometimes wakes 
him from sleep if he twists his knee the wrong way.

On examination, he was noted to have an antalgic gait with 
limp; range of motion was 0 degrees to 120 degrees of 
flexion, however, the veteran reports pain at 110 degrees of 
flexion of the left knee; positive crepitus; no instability 
or drawer sign appreciated; sensation intact to lower 
extremities; and medial joint line tenderness, lateral joint 
line tenderness, and tenderness below the patella on the 
lateral side.  The diagnosis was history of service-connected 
left knee condition with residual pain.

A VA outpatient x-ray examination report in September 2001 
shows bony alignment and articular spaces to be anatomic; no 
significant proliferative changes are demonstrated; and there 
is no joint effusion.  

An April 2003 private examination report shows complaints of 
persistent left leg pain, stiffness and weakness, bending 
dysfunction, stair climbing ability and problems with rapid 
gait or attempts at running across the street.  The diagnosis 
was persistent internal derangement, medial meniscal tear and 
arthrosis of the left knee unresponsive to present treatment.  
The prognosis was guarded.

A May 2003 private examination report shows that prognosis of 
the left knee is poor and that the veteran may have to 
consider surgery.

On a private examination report in February 2004, the 
examiner notes the veteran's reports of working as a salesman 
until he found that he could not tolerate the ambulation and 
stairs and took a more sedentary job as an engineer, where he 
worked until 1988.  The examiner also notes that the veteran 
then found that he could not arise from the desk, work over a 
draftsman's board or bend the knee in order to do his work, 
so he took a job as a part-time store operator.  The examiner 
notes any walking of more than one or two blocks produced 
left knee pain, stiffness and a sense of tightness.  He also 
notes one or two episodes of giving way without falling and a 
few episodes of locking.  Last, the examiner notes no post-
service work-related, recreational or motor vehicle-related 
trauma of any type to the lower extremities.

Upon private examination, the February 2004 examiner found a 
limp on the left leg; left knee genu varum deformity; 
tenderness over the posteromedial and mid medial meniscal 
area; audible and palpable crepitance and a bursa 
posteromedially over the flexor tendons; valgus stress 
toggle; and upon squatting, guarding of the left knee.  X-ray 
examination shows 50 percent medial joint line collapse, 
squaring of the distal medial femur consistent with 
osteoarthrosis and subchondral sclerosis of the medial tibial 
plateau with an entirely normal lateral tibial plateau.  The 
diagnosis was service related internal derangement and torn 
medial meniscus of the left knee, partially healed, with 
secondary post traumatic left knee osteoarthrosis, moderate 
to severe.

Resolving any doubt in the veteran's favor, the Board assigns 
a separate 10 percent rating based on limitation of motion 
due to arthritis under DC 5010/5003/5260.  As noted DC 5260 
assigns a 10 percent rating for flexion limited to 45 
degrees.  A September 2001 VA examination report shows 
flexion limited to 120 degrees, with pain at flexion of 110 
degrees.  Based on limitation of motion alone, the medical 
findings would not warrant a 10 percent rating under DC 5260.  
DC 5003 notes, however, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

An August VA 2000 outpatient treatment report shows 
complaints of increased pain over the medial aspect of the 
knee, limping, pain when rising from a chair, with a 
diagnosis of pain due to secondary degenerative joint disease 
of the knee.  A September 2001 VA examination report shows 
complaints of swelling and clicking, and the inability to 
kneel on his knee.  An April 2003 private examination report 
shows complaints of persistent left leg pain, stiffness and 
weakness, bending dysfunction, stair climbing ability and 
problems with rapid gait or attempts at running across the 
street.  A February 2004 private examiner notes any walking 
of more than one or two blocks produced left knee pain, 
stiffness and a sense of tightness.  

A review of the evidence demonstrates that given the 
veteran's pain, functional loss, and loss of motion on 
flexion, a separate 10 percent evaluation under DC 5260 more 
closely approximates the veteran's symptoms due to residuals 
of ruptured medial meniscus of the left knee with arthritis.  
A 20 percent rating under DC 5260 is not warranted.  DC 5260 
assigns a 20 percent rating for flexion limited to 30 
degrees.  The medical evidence shows that flexion is limited 
to 110 degrees with pain, and the additional pain and 
functional loss is already contemplated by a 10 percent 
rating.  

Moreover, a separate compensable rating under DC 5261 is not 
warranted, because the September 2001 VA outpatient treatment 
report shows no limitation of extension of the leg. 

The veteran has a protected 20 percent rating under DC 5257 
for other impairment of the knee, specifically, recurrent 
subluxation or lateral instability.  As noted a 30 percent 
disability rating is warranted for severe recurrent 
subluxation or lateral instability.  Upon VA examination in 
October 2000, the examiner noted no varus/valgus instability.  
A September 2001 VA examination report also shows no 
instability.  A February 2004 private examination report 
notes one or two episodes of giving way without falling.  
Additionally, in the September 16, 2004 Board hearing, the 
veteran testified that his knee gives out on him when going 
up steps or trying to get up from a kneeling position, and 
that he has fallen once or twice because of that.  The Board 
finds that given the reports of occasional instability, and 
the October 2000 and September 2001 reports showing no 
instability, the medical evidence shows that the left knee 
symptoms more closely approach the criteria for moderate, 
rather than severe recurrent subluxation or lateral 
instability.  

The Board notes the medical evidence showing a left knee genu 
varum deformity, and a valgus stress toggle.  Upon private 
examination, the February 2004 examiner found left knee genu 
varum deformity, and a valgus stress toggle.  A genu varum 
deformity is "a deformity marked by medial angulation of the 
leg in relation to the thigh; an outward bowing of the 
legs."  Stedman's Illustrated Medical Dictionary 739 (27th 
ed. 2000).  Valgus means "bent or twisted outward away from 
the midline or body."  Stedman's at 1926.  However, even 
taking into consideration these disorders, a rating in excess 
of 20 percent under DC 5257, knee, other impairment of, 
recurrent subluxation or lateral instability is not 
warranted.  The left knee impairment more closely resembles 
the criteria for moderate impairment (warranting a 20 percent 
rating), rather than severe impairment (warranting a 30 
percent rating).  38 C.F.R. § 4.7.

The medical evidence also shows no indication of impairment 
of the tibia and fibula, so DC 5262 does not apply.

There is no evidence of genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).  Genu recurvatum is "hyperextension of the 
knee, the lower extremity having a forward curvature."  
Stedman's Illustrated Medical Dictionary 739 (27th ed. 2000).  
Thus, DC 5263 does not apply.  

There is also no evidence of removal or dislocation of 
semilunar cartilage, so DC 5258 and DC 5259 do not apply.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the left 
knee, which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  Moreover, the veteran reported on the September 2001 
VA examination report that the pain sometimes wakes him from 
sleep if he twists his knee the wrong way.  He testified at 
the Board hearing that he suffers daily pain at about a 6 out 
of 10, and occasionally an 8 out of 10.  Because of the pain, 
the veteran stated that he could no longer mow the lawn or 
shovel the driveway, or engage in recreational activities 
like football.    

The veteran's present level of disability, however, including 
lateral instability and limitation of motion, as well as pain 
causing functional impairment is contemplated by the current 
10 percent disability rating awarded under DC 5003/5010/5260, 
and the 20 percent rating he already has been awarded under 
DC 5257.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  On a private examination report 
in February 2004, the examiner notes the veteran's reports of 
working as a salesman until he found that he could not 
tolerate the ambulation and stairs and took a more sedentary 
job as an engineer, where he worked until 1988.  The examiner 
also notes that the veteran then found that he could not 
arise from the desk, work over a draftsman's board or bend 
the knee in order to do his work, so he took a job as a part-
time store operator.  A September  2001 VA examination report 
shows the veteran is presently in the stamps and coins 
business.  Although the veteran has reported that his left 
knee disability has affected his employability, the evidence 
does not rise to the level of marked interference with 
employment, nor does the evidence show frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 20 
percent rating under DC 5257, and a 10 percent rating under 
DC 5003/5010/5260.  See 38 C.F.R. § 4.7.  Therefore, a 
combined rating of 30 percent, but no higher, is granted for 
the left knee disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.25; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a separate rating of 10 percent for limitation 
of motion due to arthritis to be combined with the current 20 
percent rating for recurrent lateral instability, but no 
higher, for residuals of ruptured medial meniscus of the left 
knee with arthritis is granted, subject to the rules and 
payment of monetary benefits.




	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



